COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 TENET HOSPITALS LIMITED, A                       §
 TEXAS LIMITED PARTNERSHIP,
 D/B/A SIERRA MEDICAL CENTER,                     §
                                                                  No. 08-08-00242-CV
                         Appellant,               §
                                                                       Appeal from
 v.                                               §
                                                                   327th District Court
 ARMIDA PORTILLO, INDIVIDUALLY,                   §
 AS INDEPENDENT EXECUTRIX OF                                    of El Paso County, Texas
 THE ESTATE OF ELVIRA M.                          §
 CUELLAR, DECEASED, AND ON                                          (TC # 2005-6164)
 BEHALF OF ALL STATUTORY                          §
 WRONGFUL DEATH BENEFICIARIES
 OF ELVIRA M. CUELLAR, DECEASED,                  §

                         Appellees.               §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant, Tenet Hospital’s unopposed motion to dismiss this

appeal pursuant to TEX .R.APP .P. 42.1(a)(1) and 43.2(f). Because the parties have settled the disputes

underlying this appeal, we will grant Appellant’s motion and dismiss the appeal.

       Appellant represents to the Court that the parties to this appeal have reached an agreement

resolving the disputes underlying this appeal. Appellees have not objected to the motion, and there

is no indication that dismissal would prevent Appellees from any relief to which they would

otherwise be entitled. See TEX .R.APP .P. 42.1(a)(1). Appellant’s motion is therefore granted, and

the appeal dismissed. Costs will be taxed against the party incurring the same in accordance with

the parties’ agreement. See Tex.R.App.P. 42.1(d).



February 5, 2009
                                            ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating
Carr, J., not participating